Citation Nr: 0811288	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  02-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (the 
RO) which denied entitlement to the benefits sought.

Procedural history

The veteran served on active duty from September 1967 to 
August 1969.

In February 2000, the RO received the veteran's claim of 
entitlement to service connection for headaches.  In August 
2000 the RO, in pertinent part, denied entitlement to service 
connection for headaches.  The veteran disagreed with that 
decision and initiated this appeal.

This matter was previously before the Board in July 2004.  At 
that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for additional development.  Thereafter, the claims folder 
was returned to the Board for further appellate review.   

In March 2006, the Board determined that the state of the 
record again required remand for additional development.  In 
October 2007 the AOJ issued a Supplemental Statement of the 
Case (SSOC) which continued to deny the veteran's claim.  The 
matter has again been returned to the Board.  

Other issues

In its March 2006 decision, the Board denied the veteran's 
claims of entitlement to service connection for hypertension 
and for a lumbar spine disability, as well as his claim of 
entitlement to an increased disability rating for service-
connected residuals of an index finger fracture.   The 
veteran has appealed the denial of those claims to the United 
States Court of Appeals for Veterans Claims (the Court).  
Those matters are currently pending before the Court and are 
no longer before the Board.   

The veteran's appeals as to two other issues, the propriety 
of a VA dental decision dated April 28, 1970 and entitlement 
to service connection for dental trauma for the purposes of 
VA dental treatment, were withdrawn by the veteran in June 
2005.
See 38 C.F.R. § 20.204 (2007).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not attribute the veteran's headaches to his military 
service or any incident thereof, to include 
in-service facial injuries.  

2.  The competent and probative medical evidence of record 
supports a conclusion that the veteran's pre-existing head 
injury was not aggravated during or due to his military 
service.   


CONCLUSIONS OF LAW

1.  The veteran is not entitled to the presumption of 
soundness upon entry into service.  38 U.S.C.A. §§ 1111, 1132 
(West 2002); 38 C.F.R. § 3.304 (2007); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2007); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
headaches.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall considerations

As was noted in the introduction above, the veteran's claim 
was the subject of July 2004 and March 2006 Board remands.  

The July 2004 remand was undertaken so that a Statement of 
the Case could be issued.  This was accomplished in June 
2005.  

The March 2006 Remand was undertaken so that additional 
medical evidence could be obtained regarding the aggravation 
of any pre-existing headache condition.  
The AOJ was then to readjudicate the claim.  A VA medical 
opinion was obtained in May 2006, and the veteran's claim was 
readjudicated in an October 2007 supplemental statement of 
the case.    

The Board has therefore determined that all of the additional 
development specified in both the July 2004 and the March 
2006 remands have been completed.  
Cf.  Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated April 4, 
2002, February 8, 2003 and July 23, 2004.  In these letters, 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The VCAA letters specifically informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide an adequate description of the records as well 
as authorization for records not held by the Federal 
government.  Additionally, the letters specifically informed 
the veteran of the criteria of a successful claim of 
entitlement to service connection .  

The April 2002 VCAA letter specifically notified the veteran 
that he could submit or describe any additional evidence that 
may be relevant to his claim: "Tell us if you know of any 
additional information or evidence that you want us to try to 
get for you."  The letter went on to invite the veteran to 
send evidence directly to VA.
See the April 2002 letter, page 3.  The July 2004 letter 
expressly notified the veteran that he could submit or 
describe additional evidence in support of his claim and 
specifically informed the veteran "Please provide us with 
any evidence or information that you may have pertaining your 
appeal."  [Emphasis as in the original.]  See the July 2004 
VCAA letter, page 3.  The February 2003 letter contained a 
similar request.  See the February 2003 letter, page 3.  
Further, the letters advised the veteran of the procedure for 
submitting evidence on his own behalf.  This complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

 In general, a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).   However, the initial adjudication 
of these claims occurred prior to the enactment of the VCAA.   
Accordingly, preadjudication notice was therefore a legal and 
factual impossibility.  However, the veteran's claims were 
readjudicated following the issuance of the VCAA letters and 
after that the veteran was allowed the opportunity to present 
evidence and argument in response.  See the October 2007 
SSOC.  

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.   Moreover, the 
veteran has not alleged any prejudice.   
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 
(U.S. Vet. App.  Dec. 21, 2006) [timing errors such as this 
do not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.   Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claims have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.

Moreover, regarding elements (4) and (5), degree of 
disability and effective date, these are rendered moot via 
the RO's denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  

In any event, the veteran received specific notice as to 
these elements in a May 2006 letter.  

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See De la Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The veteran's service medical 
records and VA treatment records have been obtained.  The 
veteran initially identified certain private medical records 
that he wished to have VA obtained; however, he later advised 
VA that these records are unavailable.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  So it is in this case.

The veteran was afforded VA Compensation and Pension (C&P) 
examination in February 2003.  A VA medical opinion was 
obtained in May 2006.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran advised in his substantive 
appeals that he did not elect to present personal testimony 
at a hearing.   

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The United States Court of Appeals for the 
Federal Circuit held that this presumption attaches only 
where there has been an entrance examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991). In VAOPGCPREC 3-
2003, VA's General Counsel noted that "[u]nder the language 
of [38 U.S.C. § 1111], VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Analysis

The veteran is seeking entitlement to service connection for 
a headache condition.  In essence, he contends that his 
headaches began during service due to an in-service head 
injury).  Alternatively, he contends that a pre-existing head 
injury noted upon his entry into service was aggravated due 
to service, leading to his current headache disorder.  The 
Board will address each contention in turn.  

Service connection
 
In order to establish service connection there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The February 2003 VA examiner indicated a finding of 
headaches, satisfying element (1).  

With respect to Hickson element (2), in-service injury or 
disease, the Board
Will separate discuss injury and disease.
 
The veteran's service medical records document an injury to 
his eye and bones of his face which was sustained during a 
fight during service in November 1968.  
The veteran was struck in the head and face during the fight.  
He did not lose consciousness and there was no indication of 
any residuals of this injury during examination undertaken at 
that time.    In-service injury has been shown, satisfying 
element (2).  

With respect to in-service disease, there is no objective 
indication of a disorder manifested by headaches during 
service.  Indeed, there exists no report of in-service 
complaints of or treatment for headaches on the part of the 
veteran.  Specifically, the veteran's service medical 
records, including the report of his entrance physical 
examination, are pertinently negative.  

However, the veteran has asserted that he suffered from 
headaches frequently during service, even more frequently 
after the November 1968 in-service injury.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

In that regard, the Board notes that in contrast to the 
statements currently offered by the veteran in connection 
with his claim for benefits, the service medical records do 
not show in-service complaints of headaches.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence]; see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

The record first indicates a report of frequent headache 
during the veteran's May 1970 VA examination.  No headache 
disorder was diagnosed at that time, however.  Indeed, the 
first diagnosis of headaches was in February 2003, over three 
decades after the veteran left military service in August 
1969.  

The Board finds that a preponderance of the evidence supports 
a conclusion that no headaches disorder existed during 
service. 

In short, the Board finds that element (2) has been satisfied 
to the extent that an in-service disease has been 
demonstrated; in-service disease has not.

Turning to element (3), medical nexus, both the May 2006 VA 
medical opinion and the February 2003 VA medical examination 
opinion found that the veteran's headaches were more likely 
than not due to pre-service head injuries and were not 
causally related to any in-service head injury.  In support 
of that conclusion, the May 2006 opinion contrasted the 
severity of the veteran's pre-service head injuries, which 
involved loss of consciousness, with his less serious in-
service injury, which as documented in the contemporaneous 
service medical records did not include a loss of 
consciousness.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran contends that his current 
headache condition was incurred during service, it is now 
well-settled that as a lay person without medical training 
the veteran is not competent to comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied.  The veteran's claim of entitlement to service 
connection of headaches, claimed as being  due to the in-
service head injury fails, on that basis.    

Aggravation

The veteran has also in essence contended that pre-service 
head injury residuals were aggravated during service and that 
service connection should be granted on that alternative 
basis.

As was discussed in the law and regulations section above, in 
evaluating a claim based on aggravation of a pre-existing 
disability he Board first must determine whether the 
statutory presumption of soundness on enlistment has been 
rebutted by clear and unmistakable evidence.  If so, the 
Board must then determine whether the disability has been 
aggravated due to service.  See 38 U.S.C.A. §§ 1111, 1153 
(West 2002); 38 C.F.R. § 3.306(b); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   

The veteran's history of a head injury was noted in the July 
1967 entrance examination report.  It appears that the 
veteran does not challenge that record.  Indeed, he has 
reported two head injuries with loss of consciousness at age 
13.  Since a head injury was noted upon enlistment 
examination, the presumption of soundness does not apply.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  The Board again 
adds that a headache disorder was not noted on enlistment .
  
Concerning aggravation of the pre-existing condition, the 
veteran's service medical records are pertinently negative 
for any complaint related to the pre-existing head injury.  
There is no report of symptoms or flare-ups of symptoms of 
the head injury, to include headaches; nor is there any 
report of headaches in the wake of the in-service facial 
injury.  As was described above, the Board places little 
weight of probative value on the veteran's recent statements 
concerning frequent headaches in service, becoming more 
frequent after the November 1968 injury in a personal 
altercation. 

Although the official records indicate no headaches on 
enlistment or at any other time during the veteran's military 
service, this is not necessarily clear and unmistakable 
evidence against aggravation, given the in-service facial 
injuries as well as the complaints of headaches in 1970, 
within a year after the veteran left service.  However, both 
the February 2003 VA examiner and the May 2006 VA medical 
reviewer clearly indicated, with reasons, that the veteran's 
current headache condition is related to the pre-service head 
injury.  These opinions appear to be congruent with the 
objective evidence of record, which shows no headaches at any 
time before or during service, as well as evidence indicating 
that the facial injuries during service did not result in 
loss of consciousness, with no residuals identified at the 
time. 

In short, in order for the claim to be denied it must be 
established by clear and unmistakable evidence that the 
headache disability was not aggravated by military service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Such is the 
case here.  Specifically, the contemporaneous records clearly 
establish that the in-service head injury resolved without 
symptoms and did not cause the veteran to suffer from 
headaches.  Moreover, the February 2003 VA medical 
examination opinion did not find any relationship between the 
veteran's in-service head injury and his current disability.  
Finally, the May 2006 VA medical opinion, the only competent 
source of medical evidence to specifically consider whether 
or not the veteran's in-service head injury aggravated the 
pre-existing head injury and as such aggravated the current 
head ache disability found that there was no evidence of 
aggravation of head aches after the in-service injury.  

To the extent that the veteran contends that aggravation 
occurred, he is not a competent source of such evidence.  See 
Espiritu, supra.  No other evidence contained in the file 
supports that assertion.  
  
The Board has reached the conclusion that the record, viewed 
as a whole, shows by clear and unmistakable evidence that the 
veteran's current headache condition was not aggravated 
during service.  

Conclusion

In summary, for reasons and based expressed above, the Board 
concludes that a headache disability did not begin in 
service, nor was any such disability aggravated during or due 
to service.  Thus, service connection is not warranted.  The 
benefits sought on appeal are accordingly denied.



ORDER

Entitlement to service connection for headaches is denied.  



____________________________________________
Barry F. Bohan
  Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


